Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed September 10, 2021.  Claims 1, 4-7, 9-17, and 19-22 are pending and examined.  This action is Final.
Response to Argument
Examiner’s Note: Claims 1, 4-7, 9-11, 13, 14, 21, and 22 do not have a rejection.  While there was some art for Infrastructure as Code that was reasonable to use for claim 12 the more that was added the more unreasonable the combination felt. 
Arguments about claims that no longer have a rejection were not responded to. 
The receiving of updates are part of the “continuous feedback loop between customers and insurers” of BlockCIS.    
Claim objections
Claims 13 and 14 are objected to because of the following informalities: they depend from a rejected independent claim they would be allowable if rewritten in independent form.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (USPG 2016/0359,895 A1) in view of Ciocarlie et al. (“BlockCIS-A Blockchain-based Cyber Insurance System” hereafter BlockCIS) and Smart et al. (USPG 2017/0317,881 A1).  
As per claim 12 Chiu teaches using data to analyze cyber vulnerabilities (see at least Chiu abstract and paragraphs 41, 44 plurality of network components is an analysis of IT infrastructure and further metrics can be applied.  Chiu paragraph 47 “whether the firewalls are experiencing unusual, abnormal, or unexpected network traffic” is a Quality of service parameter) but it is not explicit about that data being stored in blockchain but BlockCIS has such a teaching.  (See at least BlockCIS page 2 last paragraph)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since BlockCIS was explicitly for creating a continuous feedback loop between the insurer, it’s customer, third parties and potential auditors for such cyber insurance analysis. (See at least BlockCIS abstract on page 2)  
As per claims 15 and 16 the continuous feedback loop of BlockCIS requires such monitoring and a software agent is just a way of saying some kind of program monitoring the requirement which all smart contracts involve.
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (USPG 2016/0359,895 A1) in view of Ciocarlie et al. (“BlockCIS-A Blockchain-based Cyber Insurance System” hereafter BlockCIS) and Smart et al. (USPG 2017/0317,881 A1).  
As per claims 17-20 Chiu teaches using data to analyze cyber vulnerabilities (see at least Chiu abstract and paragraphs 41, 44 plurality of network components is an analysis of IT infrastructure and further metrics can be applied.  Chiu paragraph 47 “whether the firewalls are experiencing unusual, abnormal, or unexpected network traffic” is a Quality of service parameter) but it is not explicit about that data being stored in blockchain but BlockCIS has such a teaching the continuous feedback loop of BlockCIS requires such monitoring and a software agent is just a way of saying some kind of program monitoring the requirement which all smart contracts involve.  (See at least BlockCIS page 2 last paragraph)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since BlockCIS was explicitly for creating a continuous feedback loop between the insurer, it’s customer, See at least BlockCIS abstract on page 2)  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:


(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696